SET ASIDE and REMAND and Opinion Filed December 21, 2018




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00959-CV

                        SHANNELL YVONNE RICHARDS, Relator
                                       V.
                            DAVID RICHARDS, Respondent

                      On Appeal from the 469th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 469-50782-2017

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Schenck
                                  Opinion by Justice Francis
        Before the Court is the parties’ “Emergency Motion to Reverse and Remand for Judgment

in Accordance with Amended Settlement Agreement.” In the motion, the parties state they have

entered into an amended mediated settlement agreement in which they agreed, among other things,

to dismiss this appeal. They request that, pursuant to Texas Rule of Appellate Procedure

42.1(a)(2)(B), we set aside the trial court’s judgment without regard to the merits and remand the

case.
       We grant the parties’ motion. We set aside the trial court’s June 8, 2018 Agreed Final

Divorce Decree without regard to the merits and remand the case to the trial court for rendition of

judgment in accordance with the parties’ Amended Mediated Settlement Agreement. TEX. R. APP.

P. 42.1(a)(2)(B).




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE


180959F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 SHANNELL YVONNE RICHARDS,                          On Appeal from the 469th Judicial District
 Appellant                                          Court, Collin County, Texas
                                                    Trial Court Cause No. 469-50782-2017.
 No. 05-18-00959-CV         V.                      Opinion delivered by Justice Francis.
                                                    Justices Evans and Schenck participating.
 DAVID RICHARDS, Appellee

        In accordance with this Court’s opinion of this date, the parties’ “Emergency Motion to
Reverse and Remand for Judgment in Accordance with Amended Settlement Agreement” is
GRANTED. The trial court’s June 8, 2018 Agreed Final Divorce Decree is SET ASIDE
without regard to the merits and this case is REMANDED to the trial court for rendition of
judgment in accordance with the parties' Amended Mediated Settlement Agreement. TEX. R.
APP. P. 42.1(a)(2)(B).

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered December 21, 2018.




                                              –3–